                 Case 18-14506-LMI   Doc 194   Filed 10/05/18     Page 1 of 4




      ORDERED in the Southern District of Florida on October 5, 2018.




                                          Laurel M. Isicoff
                                          Chief United States Bankruptcy Judge




_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                  www.flsb.uscourts.gov

     In re:                                    Case No. 18-14506-BKC-LMI

     MIAMI BEVERLY, LLC                        Chapter 11 (Lead Case)

                                               Jointly Administered
     1336 NW 60, LLC
     REVEREND, LLC                             Case No. 18-14509-BKC-LMI
     13300 ALEXANDRIA DR. HOLDINGS, LLC        Case No. 18-14510-BKC-LMI
     THE HOLDINGS AT CITY, LLC                 Case No. 18-14511-BKC-LMI
                                               Case No. 18-14512-BKC-LMI
           Debtors.
     _____________________________________/

        ORDER ON JOINT DEBTORS’ AMENDED MOTION FOR ENTRY OF AN ORDER (A)
        AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF DEBTORS’ ASSETS FREE
       AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES; (B) APPROVING AUCTION
          SALE AND BIDDING PROCEDURES INCLUDING BREAK-UP FEE AND FORM
         PURCHASE AND SALE AGREEMENT; (C) APPROVING FORM AND MANNER OF
         NOTICE OF SALE; (D) SCHEDULING AN AUCTION SALE AND (E) SCHEDULING
                        HEARING TO APPROVE SALE [ECF # 154]
                  Case 18-14506-LMI         Doc 194      Filed 10/05/18      Page 2 of 4


          THIS Matter came on before the Court for hearing on September 26, 2018 at 3:30

p.m., upon the Joint Debtors’ Amended Motion For Entry Of An Order (A) Authorizing The

Sale Of Substantially All Of Debtors’ Assets Free And Clear Of Liens, Claims, And

Encumbrances; (B) Approving Auction Sale And Bidding Procedures Including Break-Up Fee

And Form Purchase And Sale Agreement; (C) Approving Form And Manner Of Notice Of

Sale; (D) Scheduling An Auction Sale And (E) Scheduling Hearing To Approve Sale (the

“Motion”) [ECF # 154]. The Court having reviewed the Motion and the file, having heard

argument of counsel, and being otherwise advised in the matter --

          ORDERS that:

          1.      The Motion is determined as WITHDRAWN.

          2.      The Debtors1 or certain2 of the Debtors shall have until September 28, 2018

to file a motion to sell the Properties3 by private sale (the “Private Sale”).

          3.      A Private Sale must meet the following pre-conditions to be considered by the

Court for approval:

                  a. Escrow of Funds for Remediations - Given the required remediations of the

                      real properties owned by the Debtors, any sale agreement must provide for

                      an escrow of $200,000 in additional funds by a proposed buyer. The funds

                      would be in addition to a commitment by the buyers to complete the

                      required remediations and repairs of the Properties;

                  b. Debtors’ Equity Contribution for Existing Repairs – Debtors’ equity owners

                      must commit at least $50,000 in funds to be held in trust by their counsel,




1   Capitalized term not defined herein shall have the same ascribed meaning as in the Motion.

2  Not all Debtors must file the Motion to Sell. The Court has been advised that two of the Debtors may be
filing other pleadings in lieu of the sale at a later date.

3   See FN # 2.
                  Case 18-14506-LMI           Doc 194       Filed 10/05/18     Page 3 of 4


                       to fund existing repairs, and provide a definitive timetable for such repairs

                       to be made.4

                   c. Sale Price Must Exceed Claims - The sale price must exceed the aggregate

                       of total file claims (whether or not allowed), the total administrative claims

                       and transactional costs associated with sale agreement; and

                   d. Specifics in Contract - The sale contract must include specific terms with

                       respect to assignment of leases, responsibilities of prospective buyer with

                       respect to the Properties, and otherwise address transfer of Properties from

                       Debtors to Prospective buyers.

          4.       Subject to paragraph 2 of this Order, the Court shall hold a hearing on approval

of the Private Sale on October 4, 2018 at 9:30 a.m. at C. Clyde Atkins U.S. Courthouse, 301

N Miami Ave Courtroom 8 (LMI), Miami, FL 33128.

          5.       In the event the Debtors fail to file a Private Sale by the required deadline, or

the Private Sale is not approved at the hearing, the Court will consider appointing a Chapter

11 Trustee.

          6.       The Court requires the attendance at foregoing hearing of Mr. Abraham Vaknin

in person, and Mrs. Denise Vaknin, by telephone.

          7.       Subject to other requirements of this Order, the Debtors shall have exclusivity

to file Plans of Reorganization (the “Plans”) for each of the Debtors, up to and through October

4, 2018, and exclusivity to solicit votes for the Plans, up to and through November 25, 2018.

This shall Order supersede the Court’s previous orders on exclusivity [ECF # 125].


                                                      ###




4   The court will enter a subsequent order as to administration of these funds.
              Case 18-14506-LMI       Doc 194    Filed 10/05/18    Page 4 of 4


Submitted by:

Ido J. Alexander, Esq.
Leiderman Shelomith Alexander +
Somodevilla, PLLC
2699 Stirling Rd # C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
ija@lsaslaw.com

Copies furnished to:

Ido J. Alexander, Esq.

[Attorney Alexander is directed to serve copies of this order on all interested parties and to
file a certificate of service]
